DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 5, and 7-18 are pending in the current application.
Claims 11-17 are withdrawn from consideration in the current application.
Claims 1, 3, 5, 7, and 10 are amended in the current application.
Claims 4 and 6 are canceled in the current application.
Claim 18 is newly added in the current application.

Response to Arguments
Applicant’s remarks and amendments filed on December 8, 2020 have been fully considered.
Applicant requests withdrawal of the objections to the drawings set forth in the previous office action.
The objections to the drawings set forth in the previous office action are withdrawn due to the amendments to the specification filed on December 8, 2020.
Applicant requests withdrawal of the 35 USC 112(b) rejections set forth in the previous office action.
The 35 USC 112(b) rejections over claims 1, 4, 5, 6, 7, and 10 set forth in the previous office action are withdrawn due to the present claim amendments.  The 35 USC 112(b) rejection over claim 3 is maintained, because Applicant has not addressed the relative term “high molecular weight material.”
Applicant requests withdrawal of the non-statutory obviousness-type double patenting rejections over US 10476013 B2 and US 10732445 B2 set forth in the previous office action.
The non-statutory obviousness-type double patenting rejections over US 10476013 B2 and US 10732445 B2 set forth in the previous office action are withdrawn due to the present claim amendments; specifically due to the inclusion of “an impact-absorbing functional layer” and the added structural layer sequencing recited in amended claim 1.
Applicant argues that Kee, Yang, and Park, alone or in combination, do not appear to disclose teach, or suggest the limitations added to newly amended claim 1.
This is not persuasive for the following reasons.  The grounds of rejection have been updated as set forth below to reflect the present claim amendments.  Since Kee/Yang and Park both disclose flexible display devices comprising window members having a multilayer structure, it would have been obvious to one of ordinary skill in the art to have utilized Park’s cover window 200 (comprising the impact absorbing layer and the window functional layer disposed above it) as Kee/Yang’s window functional member (WM) multilayer structure to yield a display device that exhibits protection from external impacts and provides sufficient bending characteristics as taught by Park (Park, [0005]-[0009], [0036]-

    PNG
    media_image1.png
    316
    639
    media_image1.png
    Greyscale

Kee – Figure 8A (annotated)

    PNG
    media_image2.png
    522
    594
    media_image2.png
    Greyscale

Park - Figure 2 (annotated)
Applicant argues that Kee, Yang, and Park, alone or in combination, do not appear to disclose, teach, or suggest an adhesive member between an impact-absorbing functional layer and a window functional layer.
This is not persuasive for the following reasons.  The grounds of rejection have been updated as set forth below to reflect the present claim amendments.  Annotated Figure 8A of Kee and Figure 2 of Park provide guidance depicting how Park’s cover window 200 is utilized as Kee’s window member (WM) having a multilayer structure, and how an adhesive member is disposed between an impact-absorbing functional layer and a window functional layer.
Applicant argues that Kee, Yang, and Park do not disclose, teach, or suggest a plurality of adhesive members each being between respective functional layers or between one functional layer and the display panel, wherein the sum of adhesive member thicknesses satisfy the claim 1 requirements.,
This is not persuasive for the following reasons.  The grounds of rejection have been updated as set forth below to reflect the present claim amendments.  As set forth in the grounds of rejection, Kee teaches the thicknesses of the adhesive members are in a range of 20-100 micrometers (Kee, [0072]-[0089]).  Kee’s 4 adhesive members AM each having thickness of 20-200 micrometers or greater that yields a sum of thicknesses of the adhesive members that is 80-800 micrometers; further including Park’s adhesive member 360 yields a sum of thicknesses of the adhesive members that is 100-1000 micrometers.  Either of modified Kee’s sum of adhesive member thicknesses overlaps with the claimed range of greater than 135 micrometers to less than 200 micrometers, and 
Applicant argues that modifying Kee with Park would render the window member WM of Kee unsatisfactory for its intended purpose, because Kee discloses the window member has elastic modulus of 3-6 GPa, and Park’s impact absorbing layer has Young’s modulus of 40-60 GPa, where such a difference in modulus would reduce flexibility.
This is not persuasive for the following reasons.  Kee teaches the window member may have a multi-layer structure, and further teaches the window member can be provided with additional functional layers (Kee, [0082]).  Park teaches the cover window is flexible and possesses improved bending 
Applicant argues that one of ordinary skill in the art would have had no apparent reason or motivation to combine the prior art of record without the impermissible hindsight.
This is not persuasive for the following reasons.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  No knowledge was gleaned from Applicant’s disclosure in the grounds of rejection set forth below.  Therefore, the grounds of rejection are deemed proper, and the 

Claim Interpretation
The term "about" in claim 1 is defined by the specification as accounting for inherent deviations in measured or calculated values preceded by the term that would be recognized by those of ordinary skill in the art (Specification as originally filed, [00128]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 7, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "a high molecular weight material" in claim 3 is a relative term which renders the claim indefinite.  The term "high molecular weight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the For the purposes of examination claim 3 is interpreted as reciting “a 
Claims 5, 7, and 18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claim rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kee et al. (US 2015/0201487 A1), in view of Yang et al. (US 2017/0278899 A1), and in view of Park et al. (US 2017/0373281 A1).
Regarding Claim 1, Kee teaches a flexible display device comprising a flexible display panel DP, an outer member OSM1 including a plurality of functional layers OSM1 (LF/WM/TSP), and a plurality of adhesive members AM disposed between each of the functional layers LF/WM/TSP and the flexible display panel DP (Kee, [0008]-[0012], [0086]-[0089], Figs 7, 8A).  Kee further teaches the thicknesses of the adhesive members are in a range of 20-100 micrometers (Kee, [0072]-[0089]).  Kee’s 4 adhesive members AM each having thickness of 20-200 micrometers or greater that yields a sum of thicknesses of the adhesive members that is 80-800 micrometers.  Kee’s sum of adhesive member thicknesses overlaps with the claimed range of greater than 135 micrometers to less than 200 micrometers, and therefore, establishes a prima facie 

    PNG
    media_image3.png
    338
    716
    media_image3.png
    Greyscale

Kee – Figure 7

    PNG
    media_image4.png
    264
    611
    media_image4.png
    Greyscale

Kee – Figure 8A
Kee remains silent regarding a largest thickness adhesive member having a thickness equal to or less than 1.3 times a thickness of a smallest thickness adhesive member among all adhesive member.
Yang, however, teaches a flexible display device comprising a plurality of functional layers (that include protection members PM and window members WM) and a plurality of adhesive members (that include AM1 and AM2); where the adhesive member AM1/AM2 thicknesses have thickness between 10-80 micrometers, have a thickness ratio between AM1/AM2 that corresponds to PM and WM thicknesses, and have a ratio of AM1:AM2 that can be about 1:3  and can be about 1:1 to reduce stress within the display, prevent degradation, reduce delamination effects, and achieve a smaller radius of curvature (Yang, [0075]-[0082]).
Since Kee and Yang both disclose flexible display devices comprising a plurality of functional layers and a plurality of adhesive members, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Kee’s adhesive members with the thicknesses and thickness ratio teachings of Yang to yield a flexible display that reduces stress within the device, prevents degradation, reduces delamination effects, and achieves a smaller radius of curvature as taught by Yang (Yang, [0075]-[0082], see MPEP 2143, MPEP 2144.05, II).
Modified Kee teaches window functional members (WM) and protective functional members (PF) may have a multilayer structure (Kee, [0082]-[0083], Fig 8A); but modified Kee remains silent regarding an impact-absorbing functional layer to absorb impacts, and a window functional layer disposed above the impact-absorbing functional layer.
Park, however, teaches a flexible display device comprising a display panel 100 and a cover window 200 disposed above that includes a first window member 150 and a second window member 250 (window functional layer), where the first window member 150 includes an impact absorbing layer 300 to provide protection from external impacts and provide sufficient bending characteristics (Park, [0005]-[0009], [0036]-[0044], Fig 2).  Park further teaches the impact absorbing layer 300 has modulus of 40-60 GPa (Park, [0037]-[0040]).  Park further teaches the second window member 250 (window functional layer) is disposed on the first window member 150 that includes the impact absorbing layer 300 (Park, [0036]-[0044], Fig 2).

    PNG
    media_image5.png
    522
    594
    media_image5.png
    Greyscale

Park - Figure 2
Since modified Kee and Park both disclose flexible display devices comprising window members having a multilayer structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Park’s cover window 200 (comprising the impact absorbing layer and the 
Regarding Claim 2, modified Kee further teaches the adhesive members can have different thicknesses and have a thickness ratio that corresponds to functional layer thickness (for example PM and WM thicknesses) to reduce stress within the display, prevent degradation, reduce delamination effects, and achieve a smaller radius of curvature (Kee, [0072]-[0089], Yang, [0075]-[0082], see MPEP 2143).  Since modified Kee discloses adhesive members can have different thickness, it would have been obvious that a smallest thickness adhesive member would exist above a largest thickness adhesive member, since the claims to do not specify a specific spatial relationship and/or definition pertaining to the term “above.”
Regarding Claim 3, modified Kee further teaches the plurality of functional layers OSM1 (LF/WM/TSP) have a modulus of 2-7 GPa (Kee, [0011], [0062], [0078]-[0087]).  Modified Kee’s modulus range is completely encompassed within the claimed range of 2-100 GPa, and therefore, completely satisfies the claimed range (see MPEP 2131.03, I, MPEP 2143).
Regarding Claim 5, modified Kee further teaches optical member LF includes a polarization member, where optical member LF is disposed between the display panel DP and the window functional member WM multilayer structure that includes the impact absorbing layer (Kee, [0078]-[0083], Fig 8A).
Regarding Claim 7, modified Kee further teaches a protective functional layer is disposed over the first window member 150 includes the impact absorbing layer 300 of the cover window, where the cover window also include a second window member 250 and protective functional coatings 350a/350b (Kee, [0082], [0086], Fig 8A, Park, [0036]-[0044], Fig 2).
Regarding Claim 10, modified Kee further teaches the plurality of functional layers OSM1 (LF/WM/TSP) have thicknesses TSP:touch screen panel of 40-60 micrometers; LF:optical member including a polarization member and a phase difference compensation member having a combined thickness of 70-120 micrometers; and WM:window member of 50-100 micrometers (Kee, [0078]-[0083]).  Modified Kee discloses thickness ranges of individual functional members that overlap with the claimed range of 35-60 micrometers, and therefore, establish a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I, MPEP 2143).
Regarding Claim 18, modified Kee further teaches a first adhesive member AM (two possible 1st AM options, see annotated Fig 8A) disposed between the display panel DP and the optical member LF that includes the polarization member; a second adhesive member AM disposed between the optical member LF that includes the polarization member and the cover window 200 (WM, comprising the impact absorbing layer and the window functional layer); and a third adhesive member 360 disposed between the impact absorbing layer and the window functional layer (Kee, Fig 8A, Park, [0050], Fig 2).  Modified Kee further teaches the thicknesses of the adhesive members are in a range of 20-100 micrometers (Yang: 10-80 micrometers) (Kee, [0072]-[0089], Yang, [0075]-[0082]).  Modified Kee’s adhesive member thicknesses completely and 

    PNG
    media_image1.png
    316
    639
    media_image1.png
    Greyscale

Kee – Figure 8A (annotated)

    PNG
    media_image2.png
    522
    594
    media_image2.png
    Greyscale

Park - Figure 2 (annotated)
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kee et al. (US 2015/0201487 A1), in view of Yang et al. (US 2017/0278899 A1), and in view of Park et al. (US 2017/0373281 A1) as applied to claim 1 above, and in further view of Jang et al. (US 2017/0153668 A1).
Regarding Claims 8 and 9, modified Kee teaches the flexible display device as discussed above for claim 1.  Modified Kee further teaches a protective functional member PF attached under the display panel DP that may have a multilayer structure (Kee, [0083]-[0089], Fig 8A, Yang, [0062]-[0064]).
Modified Kee remains silent regarding a cushion layer attached under the display panel.
Jang, however, teaches a flexible display device having improved impact resistance, because the display device comprises an impact absorption layer 171 

    PNG
    media_image6.png
    560
    561
    media_image6.png
    Greyscale

Jang – Figure 3
Since modified Kee and Jang both disclose flexible display devices comprising protective layers attached under a display panel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Jang’s impact absorption layer and backplate as modified Kee’s protective functional members to yield a display device that exhibits improved impact resistance, prevents impacts being transmitted to the display panel, and is capable of securely .
Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: 
Kim et al. (US 2015/0200375 A1) that teaches a flexible display device comprising a display panel, a plurality of functional layers, and a plurality of adhesive members.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782